 



Exhibit 10.40

INDEMNITY AGREEMENT

     THIS INDEMNITY AGREEMENT (the “Agreement”) is made as of this ___day of
______, 200______by and between PS Business Parks, Inc., a California
corporation (the “Company”) and ______, an officer of the Company
(“Indemnitee”).

RECITALS

     A. Both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations.

     B. In recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued and effective
service to the Company, and in order to induce Indemnitee to provide services to
the Company as a director and officer, the Company wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the fullest extent (whether partial or complete) permitted by law and as set
forth in this Agreement, and, to the extent insurance is maintained, for the
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies.

AGREEMENT

     In consideration of the foregoing recitals and of Indemnitee’s continuing
to serve the Company and intending to be legally bound hereby, the parties agree
as follows:

     1. Certain Definitions.

          As used in this Agreement the following terms shall have the meanings
set forth in this section:

               (a) Expenses: any expense, liability, or loss, including
attorneys’ fees, judgments, fines, ERISA excise taxes and penalties, amounts
paid or to be paid in settlement, any interest, assessments, or other charges
imposed thereon, and any federal, state, local, or foreign taxes imposed as a
result of the actual or deemed receipt of any payments under this Agreement,
paid or incurred in connection with investigating, defending, being a witness
in, or participating in (including on appeal), or preparing for any of the
foregoing in, any Proceeding relating to any Indemnifiable Event.

               (b) Indemnifiable Event: any event or occurrence that takes place
either prior to or after the execution of this Agreement, related to
Indemnitee’s service as a director and officer of the Company or an affiliate,
or, at the request of the Company, as a director, officer, employee, trustee,
agent, or fiduciary of another foreign or domestic corporation, partnership,
joint venture, employee benefit plan, trust, or other enterprise, or as a
director, officer, employee, or agent of a foreign or domestic corporation that
was a predecessor corporation of the Company or of another enterprise at the
request of such predecessor corporation, or related to anything done or not done
by Indemnitee in any such capacity, whether or not the basis of the Proceeding
is alleged action in an official capacity as a director, officer, employee, or
agent or in any other capacity while serving as a director, officer, employee,
or agent of the Company, as described above.

 



--------------------------------------------------------------------------------



 



               (c) Proceeding: (i) any threatened, pending, or completed action,
suit, or proceedings, whether civil, criminal, administrative, investigative or
other, or (ii) any inquiry, hearing, or investigation, whether conducted by the
Company or any other party, that Indemnitee in good faith believes might lead to
the institution of any such action, suit or proceeding.

     2. Agreement to Indemnify.

               (a) General Agreement. If Indemnitee becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in any Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, Indemnitee shall be indemnified and held
harmless by the Company from and against any and all Expenses actually or
reasonably incurred or suffered by Indemnitee in connection with such Proceeding
to the fullest extent permitted by law, as the same exists or may hereafter be
amended or interpreted (but in the case of any such amendment or interpretation,
only to the extent that such amendment or interpretation permits the Company to
provide broader indemnification rights than were permitted prior thereto). The
Company shall also cooperate fully with Indemnitee and render such assistance as
Indemnitee may reasonably require in the defense of any Proceeding in which
Indemnitee was or is a party or is threatened to be made a party, and shall make
available to Indemnitee and his counsel all information and documents reasonably
available to it which relate to the subject of any such Proceeding. The parties
hereto intend that this Agreement shall provide for indemnification in excess of
that expressly permitted by statute, including, without limitation, any
indemnification provided by the Company’s Articles of Incorporation, its Bylaws,
or vote of its shareholders or disinterested directors.

               (b) Statutory Limitation on Indemnification. The parties intend
to indemnify Indemnitee to the fullest extent permitted by law. The General
Corporation Law of California presently prohibits indemnification in an action
brought by or in the right of the corporation for breach of a director’s duties
to the corporation and its shareholders (i) for acts or omissions that involve
intentional misconduct or a knowing and culpable violation of law, (ii) for acts
or omissions that an Indemnitee believes to be contrary to the best interests of
the Company or its shareholders or that involve the absence of good faith on the
part of the Indemnitee, (iii) for any transaction from which an Indemnitee
derived an improper personal benefit, (iv) for acts or omissions that show a
reckless disregard for the Indemnitee’s duty to the Company or its shareholders,
(v) for acts or omissions that constitute an unexcused pattern of inattention
that amounts to an abdication of the Indemnitee’s duty to the Company or its
shareholders, (vi) under Section 310 of the General Corporation Law of
California or (vii) under Section 316 of the General Corporation Law of
California. The General Corporation Law of California also presently prohibits
indemnification in circumstances in which indemnity is expressly prohibited by
Section 317 of the General Corporation Law of California. To the extent that the
General Corporation Law of California is amended or interpreted to permit the
Company to provide broader indemnification rights than are now permitted, the
parties contemplate that this Agreement, without amendment or modification,
shall encompass such broadened powers to indemnify and that Indemnitee shall be
entitled hereunder to any such broadened indemnification rights.

               (c) Initiation of Proceeding. Notwithstanding anything in this
Agreement to the contrary, Indemnitee shall not be entitled to indemnification
pursuant to this Agreement in connection with any Proceeding initiated by
Indemnitee against the Company or any director or officer of the Company unless
(i) the Company has joined in or the Board of Directors has consented to the
initiation of such Proceeding, or (ii) the Proceeding is one to enforce
indemnification rights.

2



--------------------------------------------------------------------------------



 



               (d) Expense Advances. Expenses incurred by Indemnitee in
defending any Proceeding relating in whole or in part to an Indemnifiable Event
shall be advanced by the Company prior to the final disposition of any such
Proceeding upon receipt by the Company of an undertaking by or on behalf of
Indemnitee to repay all amounts so advanced if it should be determined
ultimately that Indemnitee is not entitled to be indemnified under this
Agreement or otherwise.

               (e) Mandatory Indemnification. Notwithstanding any other
provision of this Agreement, (i) to the extent that Indemnitee has been
successful on the merits in defense of any Proceeding relating in whole or in
part to an Indemnifiable Event or in defense of any issue or matter therein,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith and (ii) if the monetary liability of Indemnitee in a Proceeding
brought by the Company or by a shareholder suing derivatively on behalf of the
Company may be eliminated pursuant to Section 204(a) of the General Corporation
Law of California, Indemnitee shall be indemnified against all Expenses incurred
in connection therewith.

               (f) Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

     3. Notification and Defense of Proceeding.

               (a) Notice. Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee will, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof; but the omission so to notify the Company will not
relieve it from any liability that it may have to Indemnitee.

               (b) Defense. With respect to any Proceeding as to which
Indemnitee notifies the Company of the commencement thereof, the Company will be
entitled to participate in the Proceeding to the full extent permitted by law
and at its own expense, when, and only to the extent that the Company, in its
sole discretion, chooses to so participate. The Indemnitee shall cooperate fully
with the Company and render such assistance as the Company may reasonably
require in the Company’s participation in any such Proceeding and shall make
available to the Company and its counsel all information and documents
reasonably available to Indemnitee which relate to the subject of such
Proceeding. The Company shall not be liable to indemnify the Indemnitee under
this Agreement with regard to any judicial award if the Company was not given a
reasonable and timely opportunity, at its expense, to participate in the defense
of such action; the Company’s liability hereunder shall not be excused if
participation in the Proceeding by the Company was barred.

               (c) Settlement of Claims. The Company shall not be liable to
indemnify Indemnitee under this Agreement or otherwise for any amounts paid in
settlement of any Proceeding effected without the Company’s written consent; the
Company will not unreasonably withhold its consent to any proposed settlement.

     4. Remedy to Enforce Right to Indemnification. If a claim for indemnity
under Section 2 of this Agreement is not paid in full by the Company within
ninety days after a written claim has been received by the Company, Indemnitee
may at any time thereafter bring suit against the Company to recover the unpaid
amount of the claim, together with interest thereon, and if successful in whole
or in part, Indemnitee shall also be entitled to be paid the expense of
prosecuting such claim, including reasonable attorneys’ fees incurred in

3



--------------------------------------------------------------------------------



 



connection therewith. It shall be a defense to any such action (other than an
action brought to enforce a claim for Expenses incurred in defending any
Proceeding in advance of its final disposition where the required undertaking
has been tendered to the Company) that Indemnitee has not met the standards of
conduct which make it permissible under the General Corporation Law of
California for the Company to indemnify Indemnitee for the amount claimed, but
the burden of proving such a defense shall be on the Company. Neither the
failure of the Company (or of its full Board of Directors, its directors who are
not parties to the Proceeding with respect to which indemnification is claimed,
its shareholders, or independent legal counsel) to have made a determination
prior to the commencement of an action pursuant to this Section 4 that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the applicable standard of conduct set forth in the General Corporation
Law of California, nor an actual determination by any such person or persons
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to such action or create a presumption that Indemnitee has not met the
applicable standard of conduct.

     5. Contract Right Not Exclusive. The rights conferred by this Agreement
shall not be exclusive of any other right which Indemnitee may have or hereafter
acquire under the General Corporation Law of California, the California Labor
Code or any other statute, or any provision contained in the Company’s Articles
of Incorporation or Bylaws, or any agreement, or pursuant to a vote of
shareholders or disinterested directors, or otherwise.

     6. Insurance. The Company may purchase and maintain insurance on behalf of
its directors and officers against any liability asserted against or incurred by
any of them by reason of the fact that such person is or was a director or
officer of the Company whether or not the Company would have the power to
indemnify such persons against such liability under the General Corporation Law
of California.

     7. Amendment of this Agreement. No supplement, modification, or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. Unless otherwise consented to in writing by Indemnitee, any
amendment to this Agreement shall apply only to acts or omissions of Indemnitee
after such amendment is executed by Indemnitee but such amendment shall not
affect Indemnitee’s rights hereunder with respect to acts or omissions occurring
prior thereto. No waiver of any of the provisions of this Agreement shall
operate as a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver. Except as specifically
provided herein, no failure to exercise or any delay in exercising any right or
remedy hereunder shall constitute a waiver thereof.

     8. Amendment of Articles of Incorporation, Bylaws. The Company shall be
entitled to amend or repeal its Articles of Incorporation or Bylaws or both but
any amendment which reduces or eliminates Indemnitee’s right to indemnification
shall apply only to acts or omissions of Indemnitee after such amendment is
effective and such amendment shall not affect Indemnitee’s rights with respect
to acts or omissions occurring prior to the effectiveness of such amendment. If
the Company amends its Articles of Incorporation or Bylaws or both to permit the
Company to provide broader indemnification than currently permitted under the
Articles of Incorporation or Bylaws or both, Indemnitee shall be entitled to
such broadened indemnification rights to the fullest extent permitted by law.

     9. Termination. This Agreement may be terminated by a writing to that
effect executed by the Company and delivered to Indemnitee; such termination
shall apply only to acts or omissions of Indemnitee after such notice is
delivered to Indemnitee but such termination shall not affect Indemnitee’s
rights hereunder with respect to acts or omissions occurring prior thereto.
Indemnitee shall not forfeit Indemnitee’s status as a beneficiary under this
Agreement by the termination of Indemnitee’s position with the Company.

     10. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received payment (under any
insurance policy, Bylaw, or otherwise) of the amounts otherwise indemnifiable
hereunder.

4



--------------------------------------------------------------------------------



 



     11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Company), spouses, heirs, and personal and legal representatives.
The Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation, or otherwise) to all, substantially all, or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. The indemnification provided under this Agreement shall continue as to
Indemnitee for any action taken or not taken while serving in an indemnified
capacity pertaining to an Indemnifiable Event even though he may have ceased to
serve in such capacity at the time of any Proceeding.

     12. Severability. If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of this Agreement containing any provision held to be invalid, void, or
otherwise unenforceable, that is not itself invalid, void, or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, void, or unenforceable.

     13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.

     14. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:

     

  PS Business Parks, Inc.

  701 Western Avenue

  Glendale, California 91201-2397

  Attn:
 
   
and to Indemnitee at:
   
 
   

  701 Western Avenue


  Glendale, California 91201-2397

     Notice of change of address shall be effective only when done in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of delivery or on the third business day after
mailing.

     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the day specified above.

     

  PS BUSINESS PARKS, INC.

5



--------------------------------------------------------------------------------



 



             

  By:                  

      Name:    

           

      Title:    

           
 
           

  INDE   MNITEE    
 
                      Name:          

6